By the Court.

Lumpkin J.
delivering the opinion.
We affirm the judgment of the Court below, allowing the-declaration in this case to be amended.
•' The plaintiff, by tendering his letters of administration as-his authority to sue for this property, shows clearly that Reclaimed it as the property of his intestate, and not in his individual right. The most that can be said then is, that the-writ shows a good cause of action, defectively set out. Perhaps, under the strict rules of English pleading, the declaration was amendable; clearly so under the Judiciary Act of 1799, and the statute of 1818; and certainly and.most unquestionably so under the broad provision of the great Act of 1853-1854.
Judgment affirmed-